Citation Nr: 1712061	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


ISSUES

1.  Entitlement to service connection for a vascular impingement as secondary to service-connected degenerative changes of the cervical spine, status-post C6-7 fusion (cervical spine disability).

2.  Entitlement to service connection for a disability manifested by dizziness as secondary to service-connected headaches, or to vascular impingement.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a disability manifested by dizziness, or to vascular impingement. 

4.  Entitlement to an evaluation in excess of 20 percent for a degenerative changes of the left shoulder (left shoulder disability).

5.  Entitlement to an evaluation in excess of 20 percent for recurrent dislocation of the left shoulder associated with degenerative changes.

6.  Entitlement to an evaluation in excess of 30 percent for epididymitis (pain in testicle).

7.  Entitlement to a compensable evaluation for a chronic headache disorder.

8.  Entitlement to a compensable initial evaluation for scars (pilonidal cyst removal) is denied.

9.  Entitlement to an initial evaluation in excess of 10 percent for a thoracolumbar spine disability.

10.  Entitlement to an evaluation in excess of 20 percent for a cervical spine disability.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied service connection for a bilateral hip disability, and denied increased ratings for service-connected cervical spine and left shoulder disabilities; and from a November 2013 rating decision that granted service connection for a thoracolumbar spine disability and for scars, denied service connection for dizziness and vascular impingement, denied increased ratings for service-connected epididymitis and headaches, and denied entitlement to a TDIU.

In October 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Columbia, South Carolina with regard to his claims for service connection for a bilateral hip disability, and for increased ratings for his service-connected cervical spine and left shoulder disabilities.  A transcript of the proceeding has been associated with the claims file.  The Veteran did not request a Board hearing with regard to his other claims before the Board.

A September 2011 Board decision denied the claims for higher ratings for the Veteran's cervical spine and left shoulder disabilities, and remanded the claim for service connection for a bilateral hip disability for further development.  A March 2012 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate that portion of the Board decision that denied the cervical spine and left shoulder appeals, and to remand the matters to the Board.  A January 2013 Board decision remanded the cervical spine and left shoulder claims for further development.  All three matters are now returned to the Board for further appellate review.

A February 2015 rating decision awarded a separate 20 percent rating for left shoulder recurrent dislocation, which is in addition to the 20 percent already assigned for left shoulder degenerative changes.  As both ratings involve the Veteran's overall left shoulder disability, and because the maximum rating (100 percent) has not been assigned, these matters remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher evaluation for a cervical spine disability, thoracolumbar spine disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have vascular impingement.

2.  The Veteran's symptoms of dizziness are not shown to be attributable to a disability caused or permanently made worse by service-connected disease or injury.

3.  The Veteran's bilateral hip osteoarthritis is not shown to be caused or permanently made worse by service-connected disease or injury.

4.  For the period prior to January 23, 2013, the Veteran's left shoulder degenerative changes manifested by pain, crepitus, and limitation of flexion to, at worst, 85 degrees, and abduction to 50 degrees, i.e., around midway between the side and shoulder level.

5.  For the period beginning on January 23, 2013, the Veteran's left shoulder degenerative changes manifested by ankylosis of the glenohumeral articulation, with limitation of flexion to 85 degrees, and abduction to 90 degrees, i.e., around shoulder level; infrequent recurrent dislocation is shown, but no evidence of fibrous union, nonunion, or loss of head of the humerus.

6.  The Veteran's epididymitis is manifested by pain and recurrent symptomatic infection requiring several antibiotic treatments; there is no evidence of poor renal function or renal dysfunction.

7.  The Veteran's chronic headache disorder is manifested by no characteristic prostrating migraine attacks.

8.  The Veteran's scar (pilonidal cyst removal) is manifested by a painful, unstable scar in the coccyx or anal fold area measuring four square centimeters.


CONCLUSIONS OF LAW

1.  Vascular impingement is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The Veteran's symptoms of dizziness are not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

3.  The Veteran's bilateral hip osteoarthritis is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

4.  For the period prior to January 23, 2013, the criteria for an evaluation in excess of 20 percent for left shoulder degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5201 (2016).

5.  For the period beginning on January 23, 2013, the criteria for a 30 percent evaluation for left shoulder degenerative changes are met, but no more.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5200 (2016).

6.  A separate rating for left shoulder recurrent dislocation under Diagnostic Code 5202 is not warranted at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2016).

7.  The criteria for an evaluation in excess of 30 percent for epididymitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2016).

8.  The criteria for a compensable evaluation for a chronic headache disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2016).

9.  The criteria for a 20 percent evaluation for a scar (pilonidal cyst removal/coccyx area) are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to all of the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

Regarding the scar initial rating claim, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial as to these initial rating claims.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Regarding the other claims being decided herein, the Board finds that August 2008 (shoulder, hips), March 2009 (epididymitis), April 2012 (dizziness), December 2012 (vascular), and January 2013 (general) notice letters fully satisfied the notice requirements of the VCAA.  The letters explained what evidence was necessary to substantiate the claims, and which types of evidence VA would obtain.  The letter also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).

Regarding the service connection claims, the Veteran was afforded VA examinations relating to his claimed vascular impingement in December 2012, with a July 2013 addendum; relating to the claimed dizziness in December 2012; and relating to his bilateral hips claim in October 2013, with addendums in November 2013 and February 2015.  The VA examiners reviewed the claims file, examined the Veteran, elicited a history from him, and provided adequate rationales for their conclusions.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.  

Regarding the claims for higher ratings, the Veteran was afforded VA examinations relating to his left shoulder in August 2006, August 2008, May 2010, January 2013, and April 2013; relating to his epididymitis in April 2009 and November 2013; relating to his headaches in February 2012 and December 2012; and relating to his scar (pilonidal cyst removal/coccyx area) in December 2012.  There is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the last VA examination.   See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  As such, the Board finds these VA examination reports are adequate upon which to base a decision.  

As noted above, in September 2011 and January 2013, the Board remanded the claims for service connection for a bilateral hip disability, and for an increased rating for the left shoulder disability, respectively, for further development.  The September 2011 Board remand directed that the AOJ afford the Veteran a VA examination, including to address whether his claimed bilateral hip disability is secondary to any service-connected disability.  Subsequently, the Veteran was afforded the October 2013 VA examination (with addendums in November 2013 and February 2015), which VA examination addressed the nature and etiology of the Veteran's bilateral hip osteoarthritis.  The January 2013 Board remand directed that the AOJ afford the Veteran a new VA examination to address the severity of his left shoulder disability because the parties agreed in their joint motion for remand that the last VA examination did not adequately address functional loss due to pain with use, including at what point does pain on range of motion result in functional loss.  Subsequently, the Veteran was afforded the January 2013 VA examination, which addressed functional loss due to pain on use.  Therefore, the Board finds that there was substantial compliance with the Board's remand directives.  

At the October 2010 Board hearing involving the claims for service connection for a bilateral hip disability, and for an increased rating for his service-connected left shoulder disability, the undersigned VLJ clarified the issues on appeal, explained the concept of service connection, elicited testimony on the elements necessary to substantiate the appeal, identified potential evidentiary defects, suggested the submission of certain additional evidence, and held the file open for 30 days to provide an opportunity to submit additional evidence.  See 38 C.F.R. § 3.103(c)(2) (2016).  Therefore, the Board finds the duties under 38 C.F.R. § 3.103 have been satisfied.

II. Analysis

A.  Vascular Impingement

A "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  38 C.F.R. § 3.310(a) (2016).  "Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence."  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran claims that he has vascular impingement in his cervical area due to his service-connected cervical spine disability.  See Notice of disagreement, February 2009; Board hearing transcript, October 2010.

A December 2008 VA neurology record (Dr. H.) reflects the Veteran reported that if he extends his neck or flexes his neck, he will see green and occasionally pass out.  Dr. H. noted that an MRI and MRA did not show any significant vertebral vascular disease, but nevertheless "I anticipate this is related to arthritis and occlusion of the vertebral arteries and had cautioned him about extending his neck."  See CAPRI, received January 2012 at p.330 of 501.  An October 2010 VA neurology record (Dr. N.W.) reflects that Dr. N.W. noted that the Veteran reported he passed out on occasions when he tilted his head backward, and Dr. N.W. noted it was "because of vertebral artery impingement related to his cervical spinal stenosis, when he tilts his head backwards he will fall out from decreased blood flow to his brain. . . His cervical arthritis has led to this."  See id. at p. 145 of 501  Dr. N.W. did not cite to any particular diagnostic testing.  

A September 2011 VA neurology/orthopedic record reflects the Veteran reported syncope with looking up since a cervical spine fusion surgery in 2002.  An MRI of the cervical spine did not show cord impingement.  It was noted that a carotid duplex in August 2011 showed an essentially normal study.  The physician noted that he was suspicious of a vascular abnormality, and MRA was ordered of the neck to examine the vertebral arteries.  See CAPRI in VVA, received January 2012 at p.69-72 of 501.  An October 2011 arch aortogram with bilateral carotid and left vertebral arteriograms were all normal.  See id. at p.56 of 501.  The report itself notes the indication for the procedure as "positional vertigo, positional vision changes."  See id. at p.300 of 357 (part II of record set).  An October 2011 follow-up VA ortho/neurosurgery record noted that the results "cannot explain why patient has syncope with looking up - does not appear to be related to his prior cervical surgery," and it was noted that ortho/neurosurgery would defer to the Veteran's primary care physician.  See id. at p.49-50.  An October 2011 addendum by primary care (Dr. R.) notes "Dr. H. worked up the head positional symptoms years ago; no etiology was ever determined, but patient was advised to stop assuming head positions that precipitate the symptoms."  See id. at p.46 (PCP) and 49.

The Veteran was afforded a VA examination in December 2012, with a July 2013 addendum.  The VA examination report includes a notation that the Veteran reported a history of passing out when looking up.  The examiner noted that vascular studies were performed at the VA medical center in 2011 including an angiogram and aortogram, and all of these were normal.  His 2011 cervical MRI was also reviewed.  No vascular disease was found on examination, and no neurological abnormalities relating to the Veteran's cervical spine.

As shown above, based on the Veteran's reports at the VA medical center, vascular disease was initially suspected.  The Board emphasizes that the December 2008 record noted suspected vascular disease despite acknowledging that an MRI and MRA did not show any significant vertebral vascular disease.  Then, the October 2010 VA record prepared by Dr. N.W noted vertebral artery impingement but without citing to any diagnostic evidence of such, and despite recent negative diagnostic testing.  Ultimately, further testing was performed in 2011, including a September 2011 cervical spine MRI that showed no cord impingement, and an October 2011 arch aortogram with bilateral carotid and left vertebral arteriograms that were all normal.  Thus, ultimately, diagnostic testing was all negative for any vascular impingement involving the cervical spine.  Likewise, the December 2012 VA examiner concluded that physical examination as well as the 2011 diagnostic testing revealed there was no vascular impingement or other vascular disease.  The Board finds all of the negative diagnostic testing, particularly in 2011, as well as the December 2012 VA examiner's opinion based on physical examination and diagnostic testing, to be the most probative evidence of record as to whether the Veteran has vascular impingement, to include as due to his cervical spine disability.  The VA examiner cited the negative testing as well as physical examination of the Veteran.  Therefore, in light of the above, the Board finds that the Veteran does not have a vascular impingement disability.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Having found that the Veteran has no current vascular impingement disorder, there may be no service connection for such.  See id.

The Board acknowledges that the Veteran attributes his history of "passing out" as relating to his cervical spine disability, particularly his history of fusion surgery in 2002.  However, subsequent extensive diagnostic testing has revealed no vascular disorder.  The Board ultimately places more probative weight on the 2011 diagnostic testing results and the 2012 VA examination and opinion (with the July 2013 addendum).  Here, the Veteran is competent to report the suspicions of his doctor.  However, the Board found that the doctor's opinion was of lessened probative value.  It necessarily follows that the Veteran's lay statement is equally diminished.

Therefore, the Board concludes that service connection for vascular impingement is not warranted; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  

B.  Dizziness

The Veteran claims that he has a disability manifested by symptoms of dizziness secondary to vascular impingement (which he alleges is secondary to his cervical spine disability).  See Statement, February 2009; Board hearing transcript, October 2010.  In the alternative, he alleges such disability manifested by dizziness is secondary to his service-connected headaches.  See VA examination report, December 2012.

By way of background, as noted above with regard to the vascular impingement claim, the Board acknowledges that VA treatment records, including but not limited to December 2008, October 2010, and September 2011 VA neurology records, show that the Veteran has reported syncope or "passing out" with looking up or flexing his neck.  See CAPRI (VVA), received January 2012 at p.69-72, 145, and 330 of 501.  As explained above, ultimately, diagnostic testing was all negative for any vascular impingement involving the cervical spine.  The October 2011 arch aortogram with bilateral carotid and left vertebral arteriogram report showed an indication for the procedure of positional vertigo.  See CAPRI (VVA), received January 2012 at p.300 of 357 (part II of record set).  Likewise, the December 2012 VA examiner (vascular) concluded that physical examination as well as the 2011 diagnostic testing revealed there was no vascular impingement or other vascular disease.  

As explained in detail above, service connection for vascular impingement has been denied herein.  The Veteran underwent extensive testing at the VA medical center, and it was ultimately determined that he has no vascular impingement to explain his reports of "passing out" or dizziness.  Regardless, because the Veteran is not service connected for vascular impingement, there can be no service connection for any disability as secondary to vascular impingement.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding his alternate contention as secondary to his service-connected headaches, a December 2012 VA examination report (headaches, dizziness) reflects the Veteran reported experiencing symptoms of dizziness, feeling unstable, and "wobbly," particularly when feeling disoriented when turning his head.  He reported that after these episodes, he would experience a headache.  The examiner noted the Veteran had diagnosed positional vertigo.  The VA examiner opined that the Veteran's symptoms of dizziness are less likely than not related to his headaches.  The examiner reasoned that his symptoms were more descriptive of his diagnosed positional vertigo or inner ear labyrinth problems. 

In light of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran has a disability manifested by symptoms of dizziness that is caused or aggravated by his service-connected headaches.  As shown above, the December 2012 VA examiner opined that the Veteran's dizziness was part of his diagnosed positional vertigo, a nonservice-connected disability.  Furthermore, the Veteran reported experiencing headaches after experiencing symptoms of dizziness (not headaches then dizziness).  The Board notes that the December 2012 VA examiner's opinion is uncontroverted by any other medical opinion or other medical evidence of record.  To the extent that the Veteran, as a lay person, nevertheless opines that his dizziness constitutes a symptom of a disability distinct from his positional vertigo, and which is caused or aggravated by his headaches, the Board ultimately finds the opinion of the December 2012 VA examiner to be more probative based on the VA examiner's medical education, training, and experience, and based on the fact that the examiner provided a more detailed rationale.  See 38 C.F.R. § 3.159 (2016).

The Board adds that there is otherwise no lay or medical evidence tending to indicate that the Veteran's reports of "passing out" and dizziness are otherwise caused or aggravated by his service-connected cervical spine degenerative changes themselves.  To the extent that the Veteran, as a lay person, attributes his symptoms of dizziness to his service-connected degenerative changes of the cervical spine themselves (as opposed to a vascular disorder), the Board finds any such explicit or implicit opinion to lack probative value because he has not provided any rationale for any such direct relationship between the two, and because he is not shown to have any medical education, experience or training.  See 38 C.F.R. § 3.159 (2016).

Therefore, in light of the above, the Board concludes that service connection for a disability manifested by symptoms of dizziness as secondary to service-connected disability is not warranted; because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.

C.  Hips

The Veteran claims that he has a bilateral hip disability secondary to a disability manifested by dizziness, or as secondary to vascular impingement.  

Specifically, the Veteran alleged in his February 2009 notice of disagreement and at the October 2010 Board hearing that his bilateral hip disability was caused by falling nine feet from his back porch and landing on his left hip due to dizziness caused by vascular impingement (allegedly in turn caused by his service-connected cervical spine disability).

An October 2013 VA examination report, with a November 2013 addendum, shows that x-rays were taken, the VA examiner physically examined the Veteran, and the VA examiner diagnosed osteoarthritis of both hips, which the examiner opined were age related.  A February 2015 addendum by the same VA examiner reiterates that after a review of the claims file and based on his examination of the Veteran, he opined that again that his examination and x-ray findings revealed subtle changes of osteoarthritis that are expected for the Veteran's age, which is congruent with medical literature regarding arthritis.

As explained above, however, service connection for a disability manifested by dizziness, and service connection for vascular impingement, are denied herein.  Therefore, there can be no service connection for any disability, including any bilateral hip disability, caused or aggravated by dizziness or vascular impingement.  The Board adds that there is otherwise no lay or medical evidence tending to indicate that the Veteran's bilateral hip osteoarthritis is otherwise caused or aggravated by his service-connected cervical spine degenerative changes themselves.  Rather, the VA examiner opined in November 2013 and February 2015 that the Veteran's osteoarthritis is age-related.  Therefore, because the Veteran alleges only that his bilateral hip disability is secondary to nonservice-connected disabilities, and because there is otherwise no evidence tending to indicate that his bilateral hip disability is caused or permanently made worse by any service connected disability, the claim must be denied.

The Board adds that the Veteran has not alleged any hip injury in service or otherwise any direct relationship to his active service, and in that regard, "the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion.  The Board commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record."  See Robinson v. Peake, 21 Vet. App. 545 (2008).  Even if this argument has been raised, albeit it was not, the VA examiner opined in his February 2015 medical opinion that it is less likely than not that the Veteran's bilateral hip arthritis is related to his active service for the same reasoning as described above (because it is age-related).  

To the extent that the Veteran, as a lay person, opines that his osteoarthritis of the hips was in fact caused by falling from his porch due to dizziness or "passing out" due to vascular impingement caused by his cervical spine disability, the Board emphasizes again that the Veteran is not service connected for dizziness or for vascular impingement.  Therefore, regardless, there can be no secondary service connection.  Also, to the extent that he otherwise attributes his osteoarthritis of the hips to his service-connected degenerative changes of the cervical spine, the Board finds any such explicit or implicit opinion to lack probative value because he has not provided any rationale for any such direct relationship between the two.

Therefore, in summary, the Board concludes that service connection for a bilateral hip disability, to include osteoarthritis, is not warranted; because the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.

D.  Left Shoulder

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999), Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's left shoulder degenerative changes are currently assigned a 20 percent disability rating under Diagnostic Code 5010-5201, effective May 18, 2004.  Recently, the AOJ awarded a 20 percent rating for recurrent dislocation of the left shoulder under Diagnostic Code 5010-5202, effective January 23, 2013.  The Veteran seeks increased ratings.  See Statements, February 2007, March 2007, July 2008.

The Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27 (2016).  

Diagnostic Code 5201, arm, limitation of motion, provides a 20 percent rating (major and minor) for limitation of motion to shoulder level, 30 percent (20 minor) for midway between side and shoulder level, and 40 percent (30 minor) for motion to 25 degrees from side.  38 C.F.R. § 4.71a (2016).

Diagnostic Code 5202, humerus, other impairment, provides a 20 percent rating for malunion of the humerus with moderate deformity, and a 30 percent rating for malunion of the humerus with severe deformity (20 percent minor); a 20 percent rating for recurrent dislocations of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent for frequent episodes and guarding of all arm movements (20 percent minor); a 50 percent rating for fibrous union of the humerus (40 percent minor); a 60 percent rating for nonunion (false flail joint) of the humerus (50 percent minor); and an 80 percent rating for loss of head (flail shoulder) of the humerus (70 percent minor). 38 C.F.R. § 4.71a.

The Board acknowledges that at the October 2010 Board hearing, the Veteran testified that his left shoulder droops, that he is unable to carry more than five pounds with that arm.  At the hearing, moving from the front, the Veteran was able to move his arms up to about shoulder level.  Moving from the side, the Veteran was able to move his arms up to about 25 degrees from shoulder level.  The Board acknowledges that his representative stated at the hearing that he observed the Veteran placing his left thumb in the waist of his pants to take weight off his left shoulder for relief, and when sitting in the representative's office, he observed the Veteran rest his left arm on top of his thigh.

The Veteran was afforded VA examinations in August 2006, August 2008, May 2010, January 2013, and April 2013.

The August 2006 VA examination report reflects he reported constant, moderate pain (6/10), and severe pain (7/10) for lasting for at least two hours with lifting, and he reported stiffness.  He denied any instability or locking.  Regarding functional impairment, the Veteran reported he had to avoid lifting and overhead activities in his activities of daily living.  He also reported he was presently unemployed, and he specifically denied any effect on his occupation.  Range of motion testing revealed flexion to 90 degrees, abduction to 70 degrees, adduction to 30 degrees, extension to 40 degrees, internal rotation to 50 degrees, and external rotation to 70 degrees.  Painful motion was noted.  The examiner noted that there was no additional limitation after repetitive use testing due to pain, fatigue, weakness, or lack of endurance.  Examination of the shoulder revealed it was stable, with negative sulcus and anterior/posterior apprehension testing for laxity.  No crepitus was found.  X-rays revealed no changes since the last x-rays taken in April 2002, which revealed minimal degenerative joint disease (DJD) of the glenohumeral and AC joints.  The examiner recorded a diagnoses of DJD of the left shoulder.

The August 2008 VA examination report shows the Veteran reported constant dull aching pain (3/10) aggravated with any movement, including experiencing pain with overhead movement.  He reported he must sleep on his right side which is painful in itself and which awakens him multiple times at night.  He also reported occasional feeling of instability.  He reported receiving no orthopedic treatment.  Regarding its effect on his daily activities, he reported difficulty performing yard work, mechanical work, and heavy lifting.  The Veteran reported that he was retired.  He reported he does not perform household chores due to pain.  He reported no flare-ups.  Range of motion testing revealed flexion to 115 degrees, abduction to 100 degrees, external to 90 degrees, and internal rotation to 40 degrees.  Painful motion was noted.   The examiner noted that these ranges of motion were not additionally limited due to pain or fatigue following repetitive use.  Impingement testing was noted as mildly positive.  Stability and supraspinatus strength were normal.  Mild left shoulder crepitus was found.  No bony deformity was found.  A diagnosis of DJD of the left shoulder was recorded.

The May 2010 VA examination report reflects he reported constant left shoulder pain all day averaging 8/10 in intensity.  He denied any incapacitating episodes over the last 12 months.  He reported constant locking and popping, and that the pain is significantly worse with overhead activity and prevents his ability to sleep.  He also reported experiencing occasional instability.  He reported he had a cortisone injection and physical therapy, as well as taking gabapentin and methocarbamol, which provided mild to moderate improvement in his symptoms.  Regarding functional impairment, he reported he retired from DuPont early due to his left shoulder and cervical spine disabilities.  He reported that he had performed maintenance and electrical work but the pain prevented him from doing his job normally.  Regarding his activities of daily living, he reported that for the most part he can perform his activities of daily living but there are times when his daughter has to come help him do things like cut the grass.  He denied flare-ups.  Examination revealed flexion to 85 degrees, abduction to 50 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees.  Painful motion was noted throughout the entire range of motion.  The examiner noted that there was no additional limitation due to following repetitive use.  Tenderness was also found.  The examiner noted crepitus in the AC joint and glenohumeral joint, and a positive impingement sign.  An MRI revealed an old healed fracture, and DJD of the left AC joint and glenohumeral joint, a downward sloping acromion process that compresses the supraspinatus tendon, and tendinosis and degenerative thinning involving the supraspinatus tendon with a full thickness tear.  The examiner recorded diagnoses of a healed left shoulder fracture, severe DJD of the left AC joint and left glenohumeral joint, and left shoulder impingement syndrome with a rotator cuff tear.

A January 2013 VA examination report reflects the examiner recorded a diagnosis of a post-traumatic deformity to the left scapula.  The Veteran was noted as right hand dominant.  The Veteran reported constant pain but no flare-ups, and he reported over the past two to three years a one to two inch drop in his left shoulder.  Range of motion testing revealed flexion to 85 degrees, and abduction to 90 degrees, including after repetitive use testing.  Objective evidence of painful motion was found at flexion to 85 degrees, and abduction to 90 degrees.  In other words, painful motion was found to limit ranges of flexion to 85 degrees, and abduction to 90 degrees.  The Veteran's functional loss on repetitive use testing was noted as due to weakened movement and pain on movement, but no additional limitation of motion was found.  Strength testing was 2/5.  Ankylosis of the glenohumeral articulation (shoulder joint) was found.  The Veteran was unable to perform the Hawkins impingement test, empty can test, external rotation/infraspinatus strength test, the lift-off subscapularis test, or the crank apprehension and relocation test.  A history of infrequent episodes of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint was noted.  The cross-body adduction test (may indicate acromioclavicular joint pathology) was positive.  Regarding the effect on his work, it was noted that his left shoulder disability limited his range of motion. An x-ray report shows findings including no significant arthritic change, and an impression of old fractures stable to 2009.  An April 2013 addendum reflects the examiner added that per the films, there has not been an objective progression in disability of the bone structure, and that pain may limit function during a flare-up by a five degree decrease in flexion.

The Board has reviewed all of the Veteran's treatment records.  The Veteran reported that he reinjured his left shoulder in an August 2008 motorcycle accident.  See CAPRI (VVA), received January 2012 at p.375 of 501.  An April 2009 VA treatment record shows range of motion testing revealed flexion to 115 degrees, abduction to 75 degrees, external rotation to 75 degrees, and internal rotation to 25 degrees.  See CAPRI (VVA), received January 2012 at p.313 of 501.  A December 2009 VA orthopedics record shows there was crepitus with range of motion, and plain films and an MRI revealed a healed glenoid fracture, joint spurring, and a 4mm rotator cuff tear.  A left shoulder drop was also noted as present for a "number of years" and was noted as probably the result of a brachial plexus stretch/injury at the time of his shoulder fracture.  It was noted that no operative management could fix it or the tear.  See CAPRI (VVA), received January 2012 at p.253 of 501.  A January 2010 VA occupational therapy consult record shows range of motion testing revealed flexion to 105 degrees, abduction to 85 degrees, external rotation to 45 degrees, and internal rotation to 10 degrees.  See CAPRI (VVA), received January 2012 at p. 237 of 501.  A February 2010 VA occupational therapy record shows range of motion testing revealed forward flexion to 105 degrees, abduction to 85 degrees, external rotation to 55 degrees, and internal rotation to 30 degrees.  See CAPRI (VVA), received January 2012 at p. 220 of 501.  A March 2010 VA occupational therapy record shows range of motion testing revealed flexion to 115 degrees, abduction to 105 degrees, external rotation to 65 degrees, and internal rotation to 30 degrees.  See CAPRI (VVA), received January 2012 at p. 209 of 501.  A March 2010 VA orthopedics record shows the Veteran was noted as having a chronic drooping left shoulder, and examination revealed forward flexion to 140 degrees, with positive impingement and crepitus present.  See CAPRI (VVA), received January 2012 at p. 206-207 of 501.  A June 2010 VA orthopedics record shows examination of the left shoulder revealed a snapping scapula that was protracted and a downward projecting glenoid.  Range of motion testing revealed forward flexion to 130 degrees, and abduction to 100 degrees.  A diagnosis of left shoulder impingement pain resolved, with improved motion was recorded.  See CAPRI (VVA), received January 2012 at p.179 of 501.  

In light of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran's left shoulder degenerative changes more nearly approximate the next higher, 30 percent rating criteria under Diagnostic Code 5201.  As noted above, Diagnostic Code 5201 provides a higher 30 percent rating (minor) for limitation of motion of the arm to 25 degrees from the side.  However, none of the Veteran's ranges of motion have been shown to be within 25 degrees of his side.  Rather, as noted above, the Veteran has been shown on VA examination to have flexion to 90 degrees and abduction to 70 degrees in August 2006, flexion to 115 degrees and abduction to 100 degrees in August 2008, flexion to 85 degrees and abduction to 50 degrees in May 2010, and flexion to 85 degrees and abduction to 90 degrees in January 2013 (with at most five degrees less during a flare-up according to the VA examiner).  Similarly, the VA treatment records noted above do not show limitation of motion to within 25 degrees of his side, nor did he demonstrate such at the Board hearing.  

The Board has considered whether a higher rating for the Veteran's left shoulder disability (other than recurrent dislocation) would be warranted under any other Diagnostic Code.  In that regard, Diagnostic Code 5203 provides a maximum 20 percent rating for nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula, which is equal to the rating presently assigned.  Diagnostic Code 5200 provides a 30 percent rating (minor) for ankylosis of the scapulohumeral articulation, intermediate between favorable and unfavorable; a maximum 40 percent rating is provided for unfavorable with abduction limited to 25 degrees from the side.  The Board acknowledges that the January 2013 VA examiner found on physical examination ankylosis of the glenohumeral articulation (shoulder joint).  The Board emphasizes that ankylosis was never found on any prior VA examination, and that the Veteran has never been shown to have abduction limited to 25 degrees from his side.  In light of the finding of ankylosis on VA examination on January 23, 2013, the Board finds that effective from January 23, 2013, rating the Veteran's left shoulder disability (other than recurrent dislocation) under Diagnostic Code 5200 would be more appropriate, and that a higher 30 percent rating is warranted.  The Board notes again that no ankylosis was ever found on prior VA examinations, such that entitlement to the higher 30 percent rating prior to January 23, 2013 is not shown.

With regard to the separately assigned 20 percent rating under Diagnostic Code 5202 for recurrent dislocation, effective January 23, 2013, the Board notes by way of background that the AOJ awarded this separate rating based on the fact that the January 2013 VA examiner checked a box indicating a history of "infrequent" recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  There was no prior medical evidence of recurrent dislocation.  

The Board adds that for the period beginning on January 23, 2013, even if the Veteran's left shoulder disability were rated solely under Diagnostic Code 5202 rather than 5200, Diagnostic Code 5202 only provides a 20 percent rating for "infrequent" recurrent dislocation, and there is no evidence of fibrous union (40 percent), nonunion (50 percent), or loss of head of (70 percent) the humerus.  Thus, the criteria for a higher rating under Diagnostic Code 5202 are not met.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board finds that painful motion is already contemplated by the currently assigned ratings.  In addition, as shown above, there is no evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, beyond that noted by the VA examiners.  Here, the evidence establishes that the appellant maintained functional use to, at the worst, 50 degrees of abduction (i.e., just beyond midway between his side and shoulder level), which is contemplated by the ratings assigned herein.  Therefore, the Board concludes that the greater weight of evidence is against assigning higher ratings under Deluca.

Therefore, the Board concludes that for the period prior to January 23, 2013, entitlement to a rating in excess of 20 percent for a left shoulder disability is not warranted.  For the period beginning on January 23, 2013, entitlement to a higher 30 percent rating for the left shoulder disability is warranted; and entitlement to a separate rating in excess of 20 percent for left shoulder recurrent dislocation is not warranted because such a rating constitutes impermissible pyramiding.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's left shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left shoulder disability, including his limitation of motion, ankylosis, and recurrent dislocation, with the established criteria shows that the rating criteria squarely contemplate the Veteran's disability level and symptomatology as discussed above.  While the Board acknowledges that the Veteran reported to the May 2010 VA examiner that he was no longer able to perform maintenance and electrical work normally due to his left shoulder disability, the Board finds that the presently assigned 20 and 30 percent ratings already contemplates considerable impairment with occupational functioning.  See also 38 C.F.R. § 4.1.  As such, an extraschedular rating is not appropriate.

E.  Epididymitis

The Veteran's epididymitis is currently assigned a 30 percent rating under Diagnostic Code 7599-7525, effective July 22, 2004.  The Veteran seeks an increased rating.  See Claim, February 2009.

The Board notes by way of procedural background that a January 2007 rating decision awarded service connection for the Veteran's epididymitis and assigned a 10 percent rating, effective July 22, 2004.  The Veteran filed a February 2007 notice of disagreement with the initial rating.  A March 2007 statement of the case (SOC) was issued, and the Veteran filed a March 2007 substantive appeal.  A September 2007 rating decision awarded a higher 30 percent rating, effective back to July 22, 2004.  In September 2007, prior to certification of the appeal to the Board, and transfer to the Board, the Veteran withdrew his appeal in writing, explaining to the AOJ that the 30 percent rating satisfied his appeal.  See 38 C.F.R. § 20.204 (2016).  Later, in February 2009, the Veteran filed a claim for an increased rating.  Therefore, this matter involves a claim for an increased rating, filed in February 2009, not an initial rating claim.

The Veteran's epididymitis is currently rated under Diagnostic Code 7525, epididymo-orchitis, chronic only, which provides for rating as a urinary tract infection.  See 38 C.F.R. § 4.115b.  The criteria for rating a urinary tract infection are in 38 C.F.R. § 4.115a, who provides a 10 percent rating for long term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A maximum 30 percent rating is provided for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  When poor renal function is associated with the urinary tract infection, the condition is to be rated as renal dysfunction. 38 C.F.R. § 4.115a.

The Veteran was afforded VA examinations in April 2009 and November 2013.  

The February 2007 VA examination report reflects he reported episodic flare-ups of testicular pain.  He reported experiencing swollen and tender testicles, and occasional hematospermia.  The examiner noted the Veteran had been diagnosed with hydroceles and varicoceles, and that he had been treated with oral antibiotics on numerous occasions, and with chronic suppression without improvement.  The Veteran reported a history of yeast infections and of balanitis as a result of the oral antibiotics.  He reported that he experiences dull pain on a daily basis, and that occasionally the pain is exacerbated by movement.  He reported that for many years he has had to wear scrotal supports.  The examiner noted that a review of the Veteran's VA urology records showed the VA urologist described the Veteran as having chronic orchalgia, chronic epididymitis, recurrent balanitis, and recurrent urinary tract infections, and an ultrasound of the scrotum revealed bilateral hydroceles and a left varicocele.  The examiner also noted that chronic testicular pain was documented, and that the last note from the VA urologist indicated there was nothing else to offer for treatment except the Veteran was referred to the pain clinic.  Examination revealed enlargement secondary to hydroceles, and a left varicocele as well as a possible right varicocele.

The April 2009 VA examination report reflects the Veteran reported chronic testicular pain and recurrent urinary tract infections.  He reported worsening pain and swelling in both of his testicles, which he reported experiencing four to five days a week.  He denied any renal dysfunction, and reported voiding every one to two hours during the day and three to four times at night.  He reported some mild urinary incontinence and that he wears a panty liner that he reported must be changed one to four times a day.  He denied any erectile dysfunction.  He reported a history of bilateral hydroceles and a left-sided varicocele, which the examiner noted were confirmed on a scrotal ultrasound in September of 2008.  He also reported a small mass along the inferior aspect of the right testicle that he reported had gotten progressively larger with time, which the examiner noted that per the same ultrasound it was felt that this was likely an extratesticular calcification.  The Veteran was noted as currently employed, but that he retired from maintenance and electrical work several years ago.  He reported that his activities of daily living had been effected by the testicular pain and epididymitis, and that he was no longer able to bowl.  He also reported that his sexual activity was extremely limited due to the pain he experiences in the testicles.  He denied erectile dysfunction.  Physical examination revealed diffuse scrotal swelling, palpable bilateral hydroceles, tenderness to palpation along the superior poles of both testicles, and a small firm nodule along the posterior inferior aspect of the right testicle that was nontender to palpation.
A urinalysis was essentially normal.  The examiner noted that the September 2008 VA ultrasound revealed small bilateral hydroceles, a left-sided varicocele, and a small echogenicity along the posterior inferior margin of the right testicle likely representing a small extratesticular calcification.  The examiner recorded diagnoses of chronic bilateral epididymitis, bilateral hydroceles, a left-sided varicocele, and a probable small extratesticular calcification along the posterior inferior margin of the right testicle.

The November 2013 VA examination report reflects diagnosed epididymitis, chronic.  The Veteran reported that it hurts badly on both sides, and that he has not taken medication for the issue.  The examiner noted that there were no symptoms of voiding dysfunction, urinary tract infection, or erectile dysfunction.  Examination revealed a normal penis and normal testes, but epididymitis, tender to palpation.  No scars or any other pertinent physical findings were found.  The examiner opined that the Veteran's epididymitis did not affect his ability to work.

The Veteran's VA treatment records include an August 2008 urology record showing the Veteran had a history of nonspecific LUTS and orchalgia, and multiple failed prescriptions, including antibiotics and imipramine.  He was prescribed Bactrim after a urine screen revealed nitrates.  See CAPRI (VVA), received January 2012 at p.379 of 501.  A subsequent August 2008 VA urology note that shows his urinary tract infection culture revealed Bactrim resistant staph, and Macrodantin was prescribed.  See CAPRI (VVA), received January 2012 at p.378 of 501.  A September 2008 urology record showing the Veteran reported chronic testicular pain, examination revealed epididymitis, and he was diagnosed with chronic orchalgia and a urinary tract infection and was prescribed nitrofurantoin.  See CAPRI (VVA), received January 2012 at p.371 of 501.  An October 2008 VA urology record shows the Veteran was prescribed Macrobid for infection, and that he had chronic orchalgia and bilateral hydroceles.  See CAPRI (VVA), received January 2012 at p.364 of 501.  A January 2011 VA telephone note shows the Veteran complained of testicular pain that increases with movement and urinary urgency and some blood in his ejaculation.  See CAPRI (VVA), received January 2012 at p.130 of 501.  April 2011 records show the Veteran reported testicular pain and a testicular mass, urinary frequency, his history of epididymitis was noted, and Bactrim was prescribed.  See CAPRI (VVA), received January 2012 at p.115-120 of 501.  A May 2011 ultrasound revealed no evidence of an intratesticular mass lesion, or acute testicular torsion.  Bilateral hydroceles and varicoceles were present.  See CAPRI (VVA), received January 2012 at p.119 of 501.

The Board acknowledges that the Veteran reports that his testicular symptoms caused difficulty moving about, performing daily chores, and working outdoors, and that he relied on his daughter for occasional assistance when she was available.  See Claim, February 2009.

As noted above, the Veteran is currently assigned the maximum schedular rating (30 percent) for epididymitis, rated as a urinary tract infection under Diagnostic Code 7525.  

As shown above, the Veteran is shown to have been treated for recurrent infection and pain, but poor renal function is not shown.  As such, the Veteran is presently assigned the maximum schedular rating, 30 percent, for his epididymitis, rated as urinary tract infection, and the schedular criteria do not provide for a higher rating.

The Board has considered whether referral for an extraschedular rating is appropriate for the entire period on appeal.  See Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  With regard to the first prong of Thun, however, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's epididymitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's epididymitis with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  As shown above, the Veteran's epididymitis has resulted in multiple urinary tract infections, and multiple antibiotic treatments, which symptoms and treatment are squarely contemplated by the rating criteria.  While the Board acknowledges his complaints of pain and sometimes difficulty getting around, the Board finds that the currently assigned 30 percent rating already contemplates a considerable level of symptomatology, and, therefore, referral is not appropriate.

F.  Headaches

The Veteran's headaches are currently assigned a noncompensable evaluation under Diagnostic Code 8100, effective July 15, 2008.  The Veteran seeks an increased rating.  See Form 21, 8940, January 2013.

The Veteran's chronic headache disorder is currently rated under Diagnostic Code 8100, which provides a noncompensable rating for characteristic prostrating attacks averaging less than one in 2 months over the last several months; a 10 percent rating for characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating for characteristic prostrating attacks occurring on an average of once a month; and 50 percent for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The rating criteria do not define "prostrating."  "Prostration" is a medical term defined, for example, as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary (32d ed. 2012).

The Veteran was afforded VA examinations in February 2012 and December 2012.

The February 2012 VA examination report reflects diagnosed migraines, including migraine variants.  It was noted, however, that the Veteran denied experiencing any headaches despite examination of his headaches being the purpose of the examination.  Rather, he reported experiencing symptoms of being unstable and "wobbly."  The examiner noted that he reported no characteristic prostrating attacks of migraine headache pain, nor frequent prostrating and prolonged attacks of non-migraine headache pain.  The examiner noted that there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms It was noted that the Veteran's migraines or headaches did not affect his ability to work.

The December 2012 VA examination report reflects that the Veteran reported that he does not experience headaches much.  Rather, he reported to the examiner his unrelated concerns involving symptoms of dizziness and a lack of balance.  The examiner noted the Veteran had diagnosed positional vertigo, and that the Veteran reported that turning his head disorients and exacerbates his symptoms of dizziness, and then he experiences a headache after such an episode.  An October 2011 angiogram report includes an impression of normal appearance of the vertebral arteries bilaterally without evidence of abnormality, and no significant right or left carotid disease.  It was noted that the Veteran experiences headache pain on both sides of his head, typically for a minute or two and which is relieved by exercise.  The examiner noted that the Veteran did not have characteristic prostrating attacks of migraine headache pain, nor any prostrating attacks of non-migraine headache pain.  The examiner opined that the Veteran's headaches do not affect his ability to work.

The Veteran's VA treatment records include an October 2010 record showing he reported posterior occipital headaches that he attributed to his cervical spine disability.  See CAPRI (VVA), received January 2012 at p.145 of 501.  Several VA treatment records, however, show that he denied experiencing headaches.

As shown above, both VA examiners noted that the Veteran does not experience characteristic prostrating migraine attacks, and there is otherwise no evidence of prostrating attacks in any of the treatment records or other evidence of record.  In fact, the Veteran denied even experiencing headaches whatsoever to the February 2012 VA examiner; he reported not experiencing them much to the December 2012 VA examiner, and several VA treatment records show he denied experiencing headaches.  See, e.g., CAPRI (VVA), received January 2012 at p. 76 of 501.  Therefore, the Board finds that the preponderance of the evidence is against finding that the criteria for a compensable rating under Diagnostic Code 8100 have been met, which contemplates symptoms of characteristic prostrating attacks averaging one in two months over the last several months.

The Board acknowledges that the Veteran has a history of reporting "passing out" and vision changes.  The Board notes, however, that the Veteran's symptoms of passing out and vision changes have never been medically attributed to his chronic headache disorder.  

The Board also acknowledges that the Veteran reported in the January 2013 Form 21-8940 that his headaches affected his ability to work or precluded him from working.  The Board finds such a report, however, to be not credible in light of the fact that several VA treatment records show he denied experiencing any headaches, there are no medical records showing prostrating attacks, and he reported to the February 2012 VA examiner that he did not really experience headaches.  Therefore, the Board finds that the Veteran's disability picture does not approximate severe economic inadaptability as contemplated by the Diagnostic Code 8100 rating criteria for a 50 percent rating (despite the lack of prostrating attacks).

Therefore, in light of the above, the Board concludes that assignment of a compensable rating for the Veteran's chronic headache disorder is not warranted.

The Board has considered whether referral for an extraschedular rating is appropriate for the entire period on appeal.  See Thun v. Peake, supra at 115.  With regard to the first prong of Thun, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's chronic headache disorder is inadequate.  The schedular criteria contemplate a noncompensable rating for headaches or migraines without characteristic prostrating attacks.  In other words, the present noncompensable rating already contemplates headache pain that does not rise to a level of a prostrating attack as in the Veteran's case.  Therefore, referral is not appropriate.

G.  Scars

The Veteran's scar (pilonidal cyst removal/coccyx area) is currently assigned a noncompensable rating under Diagnostic Code 7805, effective September 29, 2011.  The Veteran seeks a higher initial rating.  See Rating decision, November 2013; Notice of disagreement, February 2014.

A December 2011 VA treatment record shows the Veteran sought treatment for a pilonidal cyst.  Examination revealed a cystic lesion at the top of the intergluteal fold.  See CAPRI (VVA), received April 2012 at p.11-12 of 22.  January 2012 VA treatment records show the Veteran underwent a pilonidal cyst removal procedure.  See id. at p.7 of 22.  A February 2012 follow-up record shows the sacral wound measured six by six by four centimeters (144 sq. cm).  See id. at p.3 of 22.  An April 2012 follow up record reflects the sacral wound measured two by two by 1 centimeters (four sq. cm.), and the site was noted as healing well.  See id. at p.1 of 22.  May 2014 VA treatment records reflect the Veteran reported a recurrence of the cyst that was busting and draining when he would bend over.  See VA treatment records, received February 2015 (VBMS) at p.55.  A June 2014 nurse examination of the area was scheduled, and examination revealed a "well healed scar visible on coccyx," the skin on the coccyx was noted as intact, and that "it appears very healthy," albeit the Veteran reported that since 1958, sometimes it pops and drains.  See VA treatment records, received February 2015 (VBMS) at p.53.  A June 2014 VA physician note reflects examination revealed no rectal mass, and that the pilonidal cyst was closed.  See id. at p.44.  

As shown above, the Veteran's service-connected scars relate to his history of removal of pilonidal cysts in service and again in January 2012, the most recent removal involving the coccyx area or anal fold.  

The Veteran was afforded a December 2012 VA examination.  The Veteran reported that he had been self draining his pilonidal cyst for years since service until he had another removal procedure at the VA medical center in February 2012.  Examination revealed a vertical scar at the top of the anal fold measuring about four centimeters.  See p.15-16 of 52.  The examiner noted that the scar was "old and well healed," it was not painful or unstable, and that it did not exceed 39 square inches.  

The Veteran's scar is currently assigned a noncompensable rating under Diagnostic Code 7805, scars, other, which provides for rating any disabling effects not considered under Diagnostic Codes 7800 to 7804 under any other appropriate diagnostic code.  See 38 C.F.R. § 4.118 (2016).

In light of the above evidence of record, the Board finds that the Veteran's scar (pilonidal cyst removal/coccyx area) would be most appropriately rated under Diagnostic Code 7804, scars, unstable or painful.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful; 20 percent for three or four; and 30 percent for five or more.  38 C.F.R. § 4.118, (2016).  Note 1 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that if one or more scars are both unstable and painful, an additional 10 percent is added to the evaluation given based on the total number of scars.  As shown above, the Veteran was found on VA examination in December 2012 to have one scar on his anal fold that measured four square centimeters.  Similarly, the June 2014 VA treatment record shows examination revealed one scar visible on the coccyx.  While the Board acknowledges that the December 2012 VA examiner noted that the scar was not painful at that time, the Board nevertheless finds that the medical evidence clearly shows or implies that the Veteran experienced pain involving his scar area over the course of the period on appeal when the area was popping and draining, and when that cyst recurred and was surgically removed.  Therefore, the Board finds that the criteria for a 10 percent rating for a painful scar under Diagnostic Code 7804 have been met.  In addition, while the Board acknowledges that the VA examiner noted that the scar was not unstable at that particular time, the Board finds that the pilonidal cyst scar area symptoms are akin to an unstable scar based on the Veteran's credible reports of the area of the pilonidal cyst scar popping and draining, which he is credible to report as a lay person, and which credibility is bolstered by the fact that he underwent pilonidal cyst removal treatment at the VA medical center in January 2012.  Therefore, the Board finds that an additional 10 percent should be added to the 10 percent evaluation per Note 2 of Diagnostic Code 7804, for a total 20 percent rating.

The Board has considered whether the Veteran would be entitled to a higher rating under any other diagnostic code.  Diagnostic Code 7800, pertaining to scars (burn) of the head, face, and neck, is not appropriate.  Diagnostic Code 7801, burn scars, deep and nonlinear, is not appropriate because the scar is not shown to be "deep," i.e., involving underlying soft tissue damage.  Diagnostic Code 7802, burn scars, superficial and nonlinear, requires an area or areas of 144 square inches for a 10 percent rating, which is not shown (at most, the wound or scar area involved 144 square centimeters, or around 22 square inches).  As noted above, Diagnostic Code 7805 provides for rating any disabling effects under the appropriate diagnostic code.  The Board notes that there is no diagnostic code specifically relating to pilonidal cysts or scars from such cysts, and furthermore, the Board finds that the 20 percent rating granted herein already contemplates the disabling effects from the pain, popping, and draining reported by the Veteran and removal.  The criteria for a higher rating under Diagnostic Code 7806, dermatitis or eczema, are not met, which provides a higher 30 percent rating where the affected area involves 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Clearly, the scar area does not involve this percentage of body or exposed areas, and no history of systemic therapy is shown.  Therefore, the Board finds that the 20 percent rating granted herein under Diagnostic Code 7804 is most appropriate.

The Board has considered whether referral for an extraschedular rating is appropriate for the entire period on appeal.  See Thun v. Peake, supra at 115.  With regard to the first prong of Thun, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's chronic headache disorder is inadequate.  The schedular criteria contemplate a painful, unstable scar, and here, the Veteran is rated for a scar that is painful and pops and drains.  Therefore, the Board finds that the available schedular criteria already contemplate his level of disability, and that referral for extraschedular consideration is not appropriate.

Finally, the Board acknowledges that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this particular case, however, the Veteran and his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to service connection for vascular impingement as secondary to a service-connected cervical spine disability is denied.

Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected headaches, or to vascular impingement, is denied.

Entitlement to service connection for a bilateral hip disability, to include as secondary to a disability manifested by dizziness, or to vascular impingement, is denied.

For the period prior to January 23, 2013, entitlement to an evaluation in excess of 20 percent for a degenerative changes of the left shoulder is denied.

For the period beginning on January 23, 2013, entitlement a 30 percent evaluation for degenerative changes of the left shoulder is granted.

Entitlement to an evaluation in excess of 20 percent for recurrent dislocation of the left shoulder associated with degenerative changes is denied.

Entitlement to an evaluation in excess of 30 percent for epididymitis (pain in testicle) is denied.

Entitlement to a compensable evaluation for a chronic headache disorder is denied.

Entitlement to a 20 percent evaluation for scars, pilonidal cyst removal and of the lower back is granted.


REMAND
A.  Cervical

The Veteran's cervical spine disability is currently assigned a 20 percent rating under Diagnostic Code 5242-5237, effective June 1, 2004 (with a prior temporary total rating).  The Veteran seeks an increased rating.  See Statement, May 2004.

In March 2012, this matter was remanded by the Court based on a joint motion by the parties in which the parties agreed that the September 2011 Board decision had inadequate reasons and bases insofar as it relied upon a May 2010 VA examination report that failed to address the degree of range of motion loss due to pain on use, citing Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  In January 2013, the Board remanded the claim so that the Veteran could be afforded a new VA examination.  

Subsequently, the Veteran was not afforded a new VA examination.  Rather, a May 2013 VA addendum opinion was obtained relating to the most recent December 2012 VA examination report.  In the May 2013 addendum, the examiner wrote that the December 2012 VA examination report already addressed functional loss due to pain on use.  While the December 2012 VA examination report does in fact note the Veteran experiences functional loss due to pain on movement, and the report notes the degrees at which pain limited range of motion, the VA examiner did not, however, address whether there was any additional functional loss due to pain during flare-ups.  In his May 2013 addendum, the examiner "imagined" that the Veteran's flare-ups would cause additional limitation of motion, but that he was unable to give exact loss of motion without resorting to mere speculation.  The examiner further opined that he "imagined" flare-ups would cause weakened movement and diminished endurance.

Because the VA examiner did not adequately address functional loss due to pain on use, and did not adequately address any additional functional loss due to pain during flare-ups, regrettably, the Board finds that this matter should be remanded to afford the Veteran a new VA examination that addresses the current severity of the Veteran's cervical spine disability, including to address any additional functional loss due to pain during flare-ups.

In addition, recently, in August 2015, the Veteran alleged that he was experiencing neurologic abnormalities associated with his cervical spine disability.  In support of such, he had submitted a July 2015 private treatment record from Dr. D.H. showing a diagnosed right radial nerve palsy wrist drop.  The Board notes that the last VA examination report from December 2012 does not indicate any associated necrologic abnormalities.  Therefore, the Board finds that a new VA examination is also required to address any associated neurologic abnormalities, including any right radial nerve palsy wrist drop.

B.  Lumbar and TDIU

The Veteran's thoracolumbar spine disability is currently assigned a 10 percent rating under Diagnostic Code 5242-5237, effective September 29, 2011.  The Veteran seeks a higher initial rating.  See Rating decision, November 2013; Notice of disagreement, February 2014.

The Veteran was afforded a VA examination in in December 2012 (a July 2013 addendum addressed etiology).  The VA examiner did address whether there was additional functional loss due to painful motion, weakened movement, excess fatigability, or incoordination, but did not address whether there was any additional functional loss due to pain during flare-ups (as flare-ups were noted).  Therefore, regrettably, the Board finds that this matter should be remanded to afford the Veteran a new VA examination that addresses whether the Veteran experiences any additional functional limitation due to pain during flare-ups.

The Board will defer decision on the TDIU claim as intertwined with the claims being remanded herein for higher ratings for his cervical spine disability and thoracolumbar spine disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Associate with the claims file all of the Veteran's more recent VA treatment records dated since February 2015.

2.  After the above development has been completed, schedule a new VA examination to address the current severity of the Veteran's cervical spine and thoracolumbar spine disabilities, and TDIU claim.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should be asked to note any functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible), due to any weakened movement, excess fatigability, incoordination, or pain on use.

Please ask the VA examiner to specify at what point in range of motion testing is loss of motion due to pain.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).

The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the cervical and thoracolumbar spine disabilities, requiring bed rest prescribed by a physician and treatment by a physician.  

Also, ask the examiner to address whether the Veteran has any neurological abnormalities associated with his cervical and thoracolumbar spine disability.  In that regard, please direct the VA examiner's attention to the July 2015 private treatment record from Dr. D.H. showing diagnosed right radial nerve palsy wrist drop, as well as the Veteran's August 2015 statement alleging its relationship to his cervical spine.

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


